Citation Nr: 1632528	
Decision Date: 08/16/16    Archive Date: 08/24/16

DOCKET NO.  10-31 782A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU) prior to October [redacted], 2015.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from May 1968 to December 1971 and died on October [redacted], 2015.  The appellant is his surviving spouse and was accepted as a substitute in this matter to complete the processing of the deceased Veteran's claim (2/8/16 VBMS Notification Letter).

This case comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied the Veteran's claim of entitlement to a TDIU.  The Board has recharacterized the issue on appeal in light of his recent death.

In April 2016, the appellant testified during a hearing at the RO before the undersigned.  A transcript of the hearing is of record.

In June 2015, the RO advised the Veteran of its receipt of his informal claim for benefits and that he must complete, sign, and return the enclosed VA Form 21-526EZ, Application for Disability Compensation and Related Compensation Benefits (6/24/15 VBMS Correspondence).  A claim for special monthly compensation based on the need for aid and attendance or by reason of being housebound signed by him in September 2015, with an October 2015 VA examination report, was submitted (11/9/2015 VBMS VA 21-526EZ Fully Developed Claim; 11/9/15 VBMS VA 21-2680 Examination for Housebound Status or Permanent Need for Regular Aid and Attendance).  The matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

Prior to October [redacted], 2015, the Veteran was unable to secure and maintain substantially gainful employment due solely to the effects of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met prior to October [redacted], 2015.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

When a veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt rule is a unique standard of proof, and "the nation, 'in recognition of our debt to our Veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (citing Gilbert, 1 Vet. App. at 54).

Contentions

The Veteran contended that he was rendered totally unable to work by his service-connected disabilities.  His peripheral neuropathy caused pain and numbness in his hands and feet and he had difficulty holding things due to a lack of feeling in his hands (6/1/11 VBMS VA 21-4138 Statement in Support of Claim).  The neuropathy in his lower extremities had a negative impact on his ability to work and VA issued a walker to help with his mobility (10/23/12 VBMS VA 9 Appeal to Board of Appeals).

During her recent Board hearing, the appellant testified that the Veteran experienced difficulty working since 2006.  See Board hearing transcript at page 2.  She explained that he had a history of open heart surgery in 2002 and could not exert himself because the exertion caused chest pain.  Id. at 4-5.  He worked in a desk job until 2006 and was able to drive.  Id. at 5.  VA issued a walker to him in 2006.  Id. at 6.  

Further, the Veteran developed difficulty driving because he was unable to feel the foot pedals due to his peripheral neuropathy.  He fell and dropped things.  Id.  at 3.  He had difficulty walking and they bought an electric wheelchair in approximately 2008.  Id.  The peripheral neuropathy in his hands made it difficult for him to type or write and he shook, though there was no conclusion about why his hands shook.  Id. at 6.  

Legal Criteria

A total disability rating may be granted where the schedular rating is less than 100 percent if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Generally, to be eligible for a TDIU, the following percentage thresholds must be met: if there is only one service-connected disability, it shall be ratable at 60 percent or more; if there are two or more service-connected disabilities, there must be at least one disability rated at 40 percent or more and sufficient additional disabilities to bring the combined overall rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

If a veteran's service-connected disabilities meet the percentage requirements of 38 C.F.R. § 4.16(a), and the evidence of record indicates that he is unable to maintain substantially gainful employment due to his service-connected disabilities, his claim for a total disability rating based on unemployability cannot be denied in the absence of medical evidence showing that he is capable of substantially gainful employment.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

Prior to October [redacted], 2015, the Veteran was in receipt of a 60 percent rating for coronary artery disease; 20 percent ratings for diabetes mellitus, type II, and peripheral neuropathy of the right and left upper and lower extremities; and a 10 percent rating for hypertension.  His combined disability rating was 70 percent from August 2002 and 90 percent from March 2011; he thus met the percentage requirements for TDIU prior to October [redacted], 2015.  38 C.F.R. § 4.16(a). 

The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The question is whether the claimant is capable of performing the physical and mental acts required by employment, not whether he or she can actually find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).  The Veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.  Wise v. Shinseki, Gilbert v. Derwinski, supra.

Analysis

A March 2009 formal claim for a TDIU (VA Form 21-8940) indicates that the Veteran last worked full time in December 2006 and that all his service-connected disabilities affected full time employment (7/22/09 VBMS VA Form 21-8940 Veterans Application for Increased Compensation Based on Unemployability).  He worked as a chemical company supervisor from 1990 to 2006 and completed two years of college education.

The Veteran's last employer, Merichem Co., reported in October 2007 that the Veteran worked as a customer service coordinator until January 2007, when he retired (10/24/07 VBMS VA 21-4192 Request for Employment Information in Connection for Claim for Disability). 

VA medical records show that, in August 2007, the Veteran requested a walker due to low back pain and, by December 2007, walked with a rolling walker (11/7/09 VBMS Medical Treatment Record-Government Facility, pp. 16, 47). 

The medical evidence includes a statement from a VA physician assistant, who in March 2016, reported first evaluating the Veteran in March 2009, at which time he had poorly controlled diabetes that required medication for the severely insulin resistant disease ((4/8/16 VBMS Medical Treatment Record Government Facility, p. 3).

The medical evidence also includes an April 2009 report for the Social Security Administration (SSA) by P.M.S., M.D. (11/9/10 VBMS Medical Treatment Records Furnished by SSA (third set), pp. 37-39).  The Veteran had a work history as a railroad administrator and a supervisor of transportation for a chemical company.  The clinical assessment included coronary disease, status post coronary bypass grafting, and a history of congestive heart failure, emphysema, and sleep apnea, diabetes mellitus, morbid obesity, and a past history of tobacco abuse.  

Dr. P.M.S. opined that the Veteran was able to perform activities that involved sitting, standing, moving about, and handling objects.  The Veteran was able to care, speak, and adequately communicate.  He had limited ability to lift or carry more than 5 pounds due to his poor balance.  The Veteran used a walker because of his reported shortness of breath and difficulty with balance.  There was no clinical evidence of vascular congestion or congestive heart failure.  There was no evidence of same on a chest x-ray and only mild cardiomegaly (was seen).  The Veteran's morbid obesity definitely affected his ability to perform routine movements and physical activity within a work environment.  The Veteran's general health was limited by his shortness of breath that was probably related, as much, to his morbid obesity as it was to any cardiac or pulmonary aspect.

SSA advised the Veteran, in a May 2009 letter, that he was entitled to disability benefits, as it found him totally disabled and unable to work since April 2009 (6/1/09 VBMS Correspondence).

An August 2009 VA examination report contains an opinion that the Veteran's employability was predominantly affected by chronic obstructive pulmonary disease (COPD) due to long term smoking.

In an April 2011 VA examination report, the examiner opined that the Veteran's peripheral neuropathy caused occasional foot tingling that was not much of a problem at work.  The Veteran's circulation was affected due to the nature of his work (desk job).  The effects on occupational activities were decreased mobility, lack of stamina, weakness or fatigue, and pain.  The Veteran normally used a walker for outdoor activities but was no longer able to continue activities such as gardening.

Private home health care records, during 2012 and 2013, reflect the Veteran's diagnoses of chronic airway obstruction, malaise and fatigue, diabetes mellitus, and coronary atherosclerosis and weakness (5/23/13 VBMS Medical Treatment Record Government Facility (first set), pp. 3, 7).  He also had morbid obesity (5/23/13 VBMS Medical Treatment Record Government Facility (second set), p. 3).

A March 2012 VA examination report includes the examiner's finding that the Veteran's diabetic peripheral neuropathy did not impact his ability to work.  The examiner remarked that the Veteran had upper and lower extremity diabetic peripheral neuropathy that would not impact his overall employability.  The examiner did not provide examples of the type of jobs the Veteran could perform.

A September 2012 statement from the VA physician assistant indicates that the Veteran would not be physically able to perform the functions of jury duty (4/27/16 VBMS Medical Treatment Record Non Government Facility, p. 2).  It was noted that the Veteran took a concentrated form of insulin, had heart and pulmonary failure, required continuous oxygen, fatigued easily, and was unable to stay up for 8 hours at a time.

A May 2013 VA Examination for Housebound Status or Permanent Need for Regular Aid and Attendance (VA Form 21-2680) indicates that the Veteran had coronary artery disease status post coronary bypass surgery and pulmonary hypertension.  He was restricted by increased shortness of breath.  The Veteran needed assistance in activities of daily living, was at risk of falling, and had shortness of breath.  The Veteran was evaluated in a scooter and used oxygen.  He walked with a shuffling gait and had decreased fine motor movement in his hand.  The Veteran had poor balance and fatigue due to shortness of breath.  He used a walker at home and a scooter when traveling.

December 2013 private hospital records show that the Veteran was hospitalized for shortness of breath and had a three month history of chest tightness with any exertion (4/8/16 VBMS Medical Treatment Record Government Facility, p. 2).  His physical ability was limited by his obesity and pulmonary hypertension.  He also had uncontrolled diabetes mellitus (4/27/16 VBMS Medical Treatment Record Non Government Facility, p. 4).

In May 2015, RO personnel described the Veteran as bedridden, in a nursing home, and medically unable to attend appointments at that time (5/13/15 VBMS VA 21-5207a Request for Physical Examination).

A VA Examination for Housebound Status or Permanent Need for Regular Aid and Attendance was completed by a physician in October 2015.  Disabilities that restricted the Veteran included afibrillation, heart failure, muscle wasting, and atrophy.  He was able to feed himself but had some difficulty holding utensils.  The Veteran needed assistance with his personal needs as he was unable to stand by himself and did not have strong hand strength in his hands or upper arms.  

The Veteran was evaluated in an electric scooter.  He had adequate upper extremity range of motion for his activities of daily living to care for himself.  He had lower extremity limitation with no dorsiflexion or plantar flexion and atrophy.  There was bilateral lower extremity weakness and limited range of motion in all planes of motion and the Veteran was able to bear weight for a very limited time.  He used a motorized wheelchair for mobility.  The Veteran was incontinent, and had muscle wasting and atrophy, muscle weakness, and a lack of coordination.

A January 2016 rating decision granted service connection for the cause of the Veteran's death on the basis that his death certificate showed that he died from congestive heart failure.

The Veteran's work experience was an a transportation administrator, a job that presumably required considerable hand movement and agility to write and prepare reports.  He had cardiac issues and, after 2006, was unable to feel car pedals to drive safely due to peripheral neuropathy, needed a walker, and repeatedly fell.  His hands shook and were numb that would make even a desk job difficult.  He also had erratic blood sugar issues due to diabetes mellitus, type II.  When viewing the evidence in total, it is hard to imagine the type of job the Veteran could perform that would accommodate all his physical disabilities.  
The evidence is at least in equipoise as to whether the Veteran's service-connected disabilities prevent him from securing and following substantially gainful employment consistent with his education and occupational experience.  The court has held that determinations of unemployability are legal questions and medical opinions are not entirely dispositive.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).


ORDER

Entitlement to a TDIU prior to October [redacted], 2015 is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


